internal_revenue_service department of the treasury index no person to contact washington dc telephone number refer rowed st date bec legend individual a individual b state y trust x custodian m dear this is in response to a ruling_request submitted on your behalf by your authorized representative in a letter dated december consequences of a proposed rollover of decedent’s estate to an individual_retirement_account ira regarding the federal_income_tax a distribution from a the following facts and representations have been submitted on your behalf individual b died at the age of on january is the surviving_spouse of individual b individual a individual a and individual b were residents of state y at the time of his death executor under his will which is dispositive document in his estate plan is a revocable_living_trust trust x individual b was community_property all property owned at death by individual b appointed individual a a pour-over will the both section dollar_figure of trust x designates individual a and of trust x requires that gifts totaling individual b as co-trustees to be succeeded by individual a as sole trustee after the death of individual b paragraph four hundred thousand dollars dollar_figure be distributed to the children of individual b die of such gifts the trust corpus including all property distributed to trust x by the pour-over will divided into separate trusts designated as the survivor’s trust and the by-pass trust is the first spouse to the same section mandates that after the distribution is to be section if he section dollar_figure of trust x provides that the trustee of i i section dollar_figure of trust x provides that the trust x shall act as trustee of the survivor’s trust and the by-pass trust by pass trust consist of a sum comprised of that portion of the trust representing all or a portion of the deceased spouse’s separate_property and all or a portion of the deceased spouse’s community_property interest which equals the value of the maximum amount of the unified_credit available to the deceased spouse’s estate adjusted for taxable_gifts or other dispositions that do not qualify for the marital_deduction made by the deceased spouse plus an amount equal to certain administrative expenses dollar_figure of trust x provides that the survivor’s trust shall be comprised of all assets not allocated to the by-pass trust including the balance of the deceased spouse’s interest in community_property and the surviving spouse’s community_property interest in trust xx section under section dollar_figure of trust x individual a as section dollar_figure provides that the trustee surviving_spouse must be paid all income from the survivor’s trust may also pay principal to the surviving_spouse from the survivor’s trust and section dollar_figure allows the trustee to amend revoke or terminate the survivor’s trust thus giving individual a the trustee complete access to all assets of the survivor’s trust the trustee in her discretion may pay income from the by- pass trust to or for the benefit of the surviving_spouse section dollar_figure provides that principal distributions from the by-pass trust are limited to the amount deemed necessary by the trustee for the health education support and maintenance of the surviving_spouse not be amended revoked or terminated section dollar_figure provides that the by-pass trust may sections dollar_figure and dollar_figure of trust x give the trustee broad powers to allot divide and partition trust x trustee has no obligation to make a pro_rata division instead the trustee may in the trustee’s discretion make a non-pro rata division between trusts as long as the respective assets allocated to separate trusts have equivalent or proportionate fair market values the among the assets that individual b owned as community_property at date of death was an individual_retirement_account ira maintained by custodian m represents that the ira satisfies the requirements described under sec_408 of the internal_revenue_code named beneficiary of the ira is trust x the taxpayer the it has been represented in the ruling_request that state y permits non-pro rata distributions from trust x to the survivor’s trust and the by-pass trust represented further in supplemental letters to the ruling_request that under the proposed distribution the assets remaining aftér allocation of the ira to the survivor’s trust that would be allocated to the by-pass trust are sufficient to fully fund the unified_credit and individual b’s applicable expenses pursuant to the terms of the trust it has been individual a proposes the following as sole successor trustee to trust x individual a will allocate the assets of the ira entirely to the survivor’s trust upon receipt of a favorable ruling from the internal_revenue_service individual a will withdraw the minimum_required_distribution from the decedent’s ira and distribute it to the survivor’s trust as surviving trustor and successor trustee of the survivor’s trust individual a will distribute the assets of the ira from the survivor’s trust to herself as surviving_spouse such distribution will exclude the amount of the minimum_required_distribution as surviving_spouse individual a will place the assets into an ira in her own name within sixty days of distribution from the decedent’s ira it has been represented that during the one-year period ending on the date of the distribution of the ira assets to trust x there will have been no other tax-free_rollover from an ira through individual a based on the above facts individual a requests the following three-part letter_ruling in making a non-pro rata allocation from trust x to the successor trusts and the pre-division gifts a sale_or_exchange does not occur under sec_1001 of the code and thus the non-pro rata allocation of the ira to the survivor’s trust does not result in a taxable transfer individual b’s ira does not represent an inherited ira to the surviving_spouse within the meaning of sec_408 of the code ee pursuant to sec_408 of the code individual a will not be required to include in income for federal_income_tax purposes for the year in which individual b’s ira was distributed the amounts received and reinvested in individual a’s ira so long as such reinvestment is accomplished within days from the date of distribution from the ira to trust x with regard to the first ruling requested sec_61 of the code provides that gross_income includes gains derived from dealings in property sec_1001 of the code provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained revrul_69_486 1969_2_cb_159 holds that a non-pro the trust rata distribution of trust corpus in_kind by mutual agreement of the beneficiaries is subject_to gain_or_loss treatment under sec_1001 of the code instrument cited in the ruling did not contain a provision allowing the trustee to make a non-pro rata distribution and local law did not convey authority on the trustee to make a non-pro rata distribution_of_property in_kind neither the trust instrument nor local law convey authority on the trustee to make a non-pro rata distribution the beneficiaries are viewed as having an absolute right to a ratable in-kind distribution was equivalent to a ratable distribution to the beneficiaries followed by an exchange between the beneficiaries that was subject_to sec_1001 accordingly the distribution where cottage savings ass’n v commissioner u s concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans groups of mortgages were considered substantially identical by the agency that regulated the financial institutions in cottage savings a financial the two the supreme court in cottage savings u s pincite concluded that sec_1_1001-1 of the regulations reasonably interprets sec_1001 of the code and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are ‘materially different in defining what constitutes a material difference for purposes of sec_1001 of the code the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlement that are different in_kind or extent _cottage savings u s pincite cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged the loans in it is consistent with the supreme court’s opinion in the provisions of trust x require that the cottage savings to find that the proposed non-pro rata distribution of assets to the by-pass trust and the survivor’s trust will not differ materially from the required funding pursuant to the terms of trust x so as to give rise to a realization event under section 100l a of the code by-pass trust be funded with so much of individual b’s one-half of community_property there being no separate_property as for individual b’s applicable expenses with the remainder going to the survivor’s trust individual a’s one-half of community_property is sufficient in amount to fully fund the unified_credit and pay for individual b’s applicable expenses proposed distribution does not give rise to a realization event under sec_1001 is required to fund the unified_credit and pay accordingly the it has been represented that in addition the present case is distinguishable from revrul_69_486 because it has been represented that trust x and the applicable state law authorize the trustee to make a non-pro rata distribution_of_property thus the by-pass trust and survivor's trust are not required to receive pro_rata distributions for each asset of trust xx a pro_rata the proposed transaction will not be treated as distribution followed by an exchange of assets between the bypass_trust and survivor’s trust accordingly we conclude that the proposed distribution whereby individual a rata allocation of the ira to the survivor’s trust is not a taxable_event under sec_1001 of the code as sole trustee of trust x makes a non-pro i sug i with regard to the second and third rulings requested sec_408 of the code provides in general that except as otherwise provided in sec_408 any amount_paid or distributed from an ira shall be included in gross_income by the payee or distributee as the case may be sec_408 of the code provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and sec_408 sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which she receives the payment or distribution sec_408 of the code provides that sec_408 dees not apply to any transfer described in sec_408 if period ending on the day of such receipt such individual received any other amount described in such subparagraph from an ira which was not includible in her gross_income because of the application of sec_408 at any time during the one-year sec_408 of the code provides generally that sec_408 shall not apply to any amount to the extent such amount is required to be distributed under either sec_408 or sec_408 sec_408 of the code provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual_account is maintained and who acquired ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira thus a surviving_spouse for whose benefit the j q a a-4 of sec_1_408-8 of the proposed income_tax regulations provides that the only ira beneficiary of an individual who may elect to treat the beneficiary’s entire_interest in the trust or the remaining part of such interest if distribution thereof has commenced to the beneficiary as the beneficiary’s own account is the individual’s surviving_spouse makes such an election the spouse’s interest in the account would then be subject_to the distribution_requirements of sec_401 of the code rather than those of sec_401 if the surviving_spouse furthermore q a a-4 provides an election will be considered to have been made by the surviving_spouse if either any required amounts in the account including any amounts that have been rolled over into an individual_retirement_account for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 of the code or account or to the account to which the surviving_spouse has rolled such amounts over which are subject_to the distribution_requirements of sec_401 a a the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained additional_amounts are contributed to the q a a-6 of sec_1_408-8 of the proposed_regulations provides that in the case of a rollover to an ira of an amount distributed by a qualified_plan or another ira the surviving_spouse of an employee rolls over a distribution from a qualified_plan such surviving_spouse may elect to treat the ira as the spouse’s own ira in accordance with the provisions in a-4 other rollover to an ira amounts rolled over to a plan must be separately accounted for and the minimum distribution with respect to such amounts must be separately determined in the event of any if generally if a decedent’s ira proceeds pass through a third party eg a_trust and then are distributed to the decedent’s surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over the ira proceeds into her own ira however in a situation where the surviving_spouse has the power to allocate the assets as well as the power_to_revoke the trust and cause the assets of the trust to revert to himself or herself then for purposes of sec_408 of the code the service will treat the surviving_spouse as having acquired the ira proceeds from the decedent and not from the trust in this case trust x is the beneficiary of individual gu pursuant to the provisions of as the surviving trustee has the subsequent to the death of individual b b’s ira individual a individual b’s surviving_spouse became the sole trustee of trust x trust x individual a sole and uncontrolled discretion to allocate trust x assets to either the survivor’s trust or the by-pass trust created under the provisions of trust x allocate individual b s ira to the survivor’s trust pursuant to the provisions of the survivor’s trust individual a of the survivor’s trust to herself as individual b’s surviving_spouse and also has the power to terminate the survivor's trust as trustee will pay the ira assets less an amount sufficient to satisfy the required_distribution rules for to herself as individual b’s surviving_spouse roll over the ira distribution into an ira set up and maintained in her name said rollover will occur within days of the date the ira assets were distributed to trust x as trustee has the power to pay the principal individual a will then individual a intends to individual a under these circumstances we do not believe that the in such a situation for general_rule above should apply purposes of sec_408 of the code the service will treat the surviving_spouse as having acquired the ira from the decedent and not from the trust thus with respect to your second and third ruling requests we conclude that individual a’s ira account does not represent an inherited ira within the meaning of sec_408 of the code and that pursuant to sec_408 of the code individual a is not required to include in income for federal tax purposes proceeds of individual b’s ira which will-be transferred to an ira in her own name within days after the date of the distribution from individual b’s ira to trust xx this ruling letter is based on the assumption that both individual a’s ira and individual b’s ira satisfy the requirements of sec_408 of the code at all relevant times a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours dhan aw oe dohn swieca chief employee_plans technical branch enclosures deleted copy of letter notice ec ce
